Title: Thomas C. Levins to James Madison, 14 June 1827
From: Levins, Thomas C.
To: Madison, James


                        
                            
                                Sir—
                            
                            
                                
                                    28 Green St. N.Yk,
                                
                                June 14th. 1827
                            
                        
                        A few weeks since I had the honour of addressing you relatively to the Professorship of Mathcs. in the
                            Virginia University. I then stated my wish to be admitted to fill the station, shd. I be deemed worthy, and shd. the
                            present professor resign. The present letter is written, simply under the impression, my former communication might not
                            have been received.
                        On the subject I wrote to the Honble Mr. Calhoun, requesting him to write to you. I am, with much respect—yr. obdt. servt.
                        
                            
                                Thos. C Levins
                            
                        
                    